Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
 
Claims 1,4,5,7-9 and 12-23 are pending. Claims 2,3,6,10,11 and 24 have been cancelled. Claims 1 and 23 have been amended. 

Claims 1,4,5,7-9 and 12-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1,4,5,7-9 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272).
Datye teaches dyeing fiber substrates such as polyester, nylon, polyurethane, polyacrylonitrile, polyvinylchloride, cellulose or natural polyamide and blends thereof (column 1, lines 72). Datye teaches dyeing at temperatures below 150 degrees C and preferably at 100 degrees C with first solvents which are water miscible and can dissolve the dye such as acetone or glycerol and second solvents which have poorer solvent power for the dye (column 2, lines 1-65). Datye teaches solvents having lower boiling points are also suitable for dyeing of synthetic polyamide and the boiling point of the solvent is chosen that the fiber is not degraded (column 2, lines 4-12). Datye teaches the dyes are insoluble in water, therefore are disperse dyestuffs (column 3, lines 20-35). Example 7 teaches using a disperse dye dissolved in ethylene glycol (polar organic solvent) and dyeing nylon at 100 degrees C and adding water as a diluting agent during dyeing followed by separating the dyed nylon from solvent systems and unfixed dye (column 5, lines 45-66). The ratio of the total volume of the first solvent system for example in example 14 is 200 parts benzyl alcohol to 800 parts heptane or 1:4 or 20:80 and has a fabric to first solvent ratio of 1:5 based on 40 parts polyester to 200 parts benzyl alcohol (column 7, lines 20-40). Datye teaches treating woven or nonwoven fabrics or in another form (column 3, lines 55-70).
Datye does not teach all the claimed embodiments in a specific example, but the claimed embodiments can be readily arrived at by selection from the teachings of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye by selecting the claimed fabrics, dyes and first and second solvents and dyeing at temperatures of 98 degrees C and below as Datye teaches dyeing similar fabrics with disperse dyes by first dissolving the dye in a water miscible organic polar solvent at temperatures less than 150 degrees C and then adding a second solvent which has less solvency towards to the dye to produce dyed materials such as fabrics with superior quality because slow dilution shifts the dyeing equilibrium  in a favorable manner. Regarding the 98 degrees and below the at least 100 degrees C is a preferred embodiment and not limiting and temperatures below 150 degrees C are taught. Furthermore, Datye teaches that lower boiling points can be chosen as long as they do not degrade the fabric. The 98 degrees C is similar to the 100 degrees C of the prior art and would be expected to have similar results.  
If range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Applicant has not provided the criticality of their composition as compared to one wherein 98 degrees C is used. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. 
Regarding the ratio of fabric to first solvent of 1:3 to 3:1, it would have been obvious to optimize to the claimed value as the dilution level and amount of first solvent impacts the dye dissolution and penetration into the fabric and slow dilution is recommended by Datye, therefore starting out with a more concentrated dye solution with less first solvent and slowly diluting in the second solvent addition is more effective at dyeing. The examples teach a 1:5 ratio but are not limiting and the broad disclosure does not define the ratio of textile goods to first solvent, indicating it would be within ordinary skill in the art to determine the most effective parameter through routine experimentation. Applicant has not demonstrated the criticality of the claimed ratio and therefore arriving at this range is considered obvious absent a showing of unexpected results. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) in view of Amick (US 6,068,666).
Datye is relied upon as set forth above.
	Datye does not specify dyeing in whole garment form.
	Amick teaches it is conventional to disperse dye polyester fabrics ion the form of a whole garment (claim 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye by dyeing in the form of a whole garment as Amick teaches similar polyester fabrics are conventionally and effectively colored with similar disperse dyes when dyed in whole garment form. Substituting one known method of dyeing a fabric for another efficient method is obvious to one of ordinary .

Claims 1,4,5,7-9 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) in view of Carlough (US 4,801,303).
Datye is relied upon as set forth above.
	Datye does not specify dyeing at 98 degrees C or below.
	Carlough teaches temperatures of 90-100 degrees C can be effectively used to dye polyester with disperse dyes by exhaust methods using a carrier (column 1, lines 45-56). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye by dyeing the polyester at 98 degrees C or below because Carlough teaches polyester fabrics are effectively colored with disperse dyes using similar exhaust methods at temperatures of 90-100 degrees C. Since Datyke only teaches 100 degrees C as a preferred embodiment and teaches lower temperatures can be used, it would be obvious to use 98 degrees C or below because Carlough teaches this is known in the art to color similar polyester with similar disperse dyes. Substituting known temperatures for effectively dyeing polyester with similar disperse dyes is obvious and Carlough teaches 90 degrees to 100 degrees C are all acceptable ranges for coloring the polyester. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) in view of Carlough (US 4,801,303) and further in view of Amick (US 6,068,666).
Datye and Carlough are relied upon as set forth above.
	Datye and Carlough do not specify dyeing in whole garment form.
	Amick teaches it is conventional to disperse dye polyester fabrics ion the form of a whole garment (claim 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye and Carlough by dyeing in the form of a whole garment as Amick teaches similar polyester fabrics are conventionally and effectively colored with similar disperse dyes when dyed in whole garment form. Substituting one known method of dyeing a fabric for another efficient method is obvious to one of ordinary skill in the art to arrive at eh predictable result of producing dyed fabric garments. Datye invites the inclusion of dyeing a material in any form.

Response to Arguments
Applicant's arguments filed regarding Datye have been fully considered but they are not persuasive. The declaration under 1.132 indicates dyeing without a carrier is difficult at the claimed temperatures for polyesters but only claim 23 indicates no carrier is permissible and only claims 12-16 and 18 require polyester, the other pending claims and those not permitting a carrier do not require polyester  Applicant’s claims other than claim 23 have comprising language and therefore can contain a carrier or additional components. Datye teaches dyeing similar fabrics with disperse dyes by first dissolving the dye in a water miscible organic polar .
If range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Applicant has not provided the criticality of their composition as compared to one wherein 100 degrees C is used. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. 
Applicant has not provided data commensurate in scope with the claims to show temperatures of 98 degrees C differ in coloring properties than values of 100 degrees C. Furthermore at least 100 degrees C is a preferred embodiment and references are not limited to the preferred embodiment. Since temperature is recognized by Datye as a variable which can be modified to impact the coloring, and lower boiling point solvents can be used, it would be obvious to optimize it through routine experimentation absent a showing of criticality for any particular temperature range. Accordingly, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMINA S KHAN/
Primary Examiner, Art Unit 1761